Title: To George Washington from Edmund Randolph, 21 August 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  Thursday seven o’clock. [21 Aug. 1794]
               
               The inclosed letter from Mr Bradford is this moment received.
               I sent by Mr Cottringer some other letters.
               I now add a letter from Innes to myself, a translation of the
                  
                  German letter, and a further letter and newspaper by the mail.  I have the honor, sir, to be with the highest respect yr mo. ob. ser.
               
                  Edm: Randolph
               
            